Citation Nr: 0102298	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  00-18 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to herbicide exposure.

2.  Whether the February 2000 substantive appeal as to the 
issues of entitlement to an evaluation in excess of 10 
percent for hypopigmentation of the face, back, chest, and 
abdomen and entitlement to an effective date prior to March 
26, 1990 for the assignment of a 10 percent evaluation was 
timely filed.  

3.  Entitlement to an effective date prior to May 26, 1999, 
for the assignment of a 30 percent evaluation for post-
inflammatory hypopigmentation of the face, back, chest, and 
abdomen.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970 and from September 1979 and September 1982.



REMAND

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1999 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied entitlement to service connection for peripheral 
neuropathy, claimed as a result of herbicide exposure.  

This matter is also before the Board on appeal of a March 
2000 RO letter informing the veteran that a VA Form 9, 
substantive appeal, received on February 11, 2000 was not 
timely filed as to the issues of entitlement to an evaluation 
in excess of 10 percent for post-inflammatory 
hypopigmentation of the face, back, chest, and abdomen and 
entitlement to an effective date prior to March 26, 1990 for 
the assigned 10 percent evaluation.  The veteran filed a 
notice of disagreement as to that determination of 
untimeliness in May 2000.  A statement of the case was issued 
in August 2000 and a substantive appeal was filed in October 
2000.  The veteran's October 2000 substantive appeal requests 
a hearing before a Member of the Board at the local RO.  The 
record reflects that the veteran has not yet been afforded 
the requested hearing.  

The record further reflects that in an October 2000 written 
statement, the veteran withdrew the issue of entitlement to 
an increased evaluation for post-inflammatory 
hypopigmentation of the face, back, chest, and abdomen.  The 
veteran also expressed disagreement with the effective date 
of the assignment of a 30 percent evaluation for post-
inflammatory hypopigmentation of the face, back, chest, and 
abdomen.  A review of the record reflects that the RO has not 
issued a statement of the case as to the issue of entitlement 
to an effective prior to May 26, 1999 for the assignment of a 
30 percent evaluation for post-inflammatory hypopigmentation 
of the face, back, chest, and abdomen.  Accordingly, the 
Board is required to remand this issue to the RO for the 
issuance of a statement of the case.  See Manlicon v. West, 
12 Vet. App. 238 (1999) (The notice of disagreement initiated 
review by the Board of the RO's denial of the claim and 
bestowed jurisdiction on the Court; the Board should have 
remanded the issue to the RO for the issuance of a statement 
of the case).  

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The record reflects that the issue of entitlement to 
service connection for peripheral neuropathy, claimed as 
secondary to herbicide exposure, was denied by the RO on the 
grounds that it was not well grounded.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand of that 
issue is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision as to that issue at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)). 

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO should schedule the veteran 
for a hearing before a Member of the 
Board at the Waco, Texas RO.  
Notification of the scheduled hearing 
should be mailed to the veteran's current 
address and a copy of the notice should 
be placed in the record.  

3.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

4.  The issue of entitlement to an 
effective date prior to May 26, 1999, for 
the assignment of a 30 percent evaluation 
for post-inflammatory hypopigmentation of 
the face, back, chest, and abdomen is 
remanded to the RO for the issuance of a 
statement of the case.  Should a timely 
substantive appeal be received concerning 
this issue, all appropriate steps should 
be taken to prepare the case for 
appellate review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required by the veteran until he receives further 
notice from the RO.  

The Board notes that the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





